Exhibit 15 May 3, 2013 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Filing of the March 31, 2013 Form 10-Q for TrustCo Bank Corp NY Commissioners: We are aware that our report dated May 3, 2013, on our reviews of the interim financial information of TrustCo Bank Corp NY as of and for the three month periods ended March 31, 2013 and 2012, included in the Company's quarterly report on Form 10-Q for the quarter ended March 31, 2013, is incorporated by reference in its Registration Statements, Form S-8 (No. 33-60409), Form S-8 (No. 333-78811), Form S-8 (No. 333-115689), Form S-8 (No. 333-115674), Form S-8 (No. 333-175868), Form S-8 (No. 333-175867), Form S-3 (No. 333-174331),Form S-3 (No. 333-172568),andForm S-3 (No. 333-171339) Yours very truly, /s/ Crowe Horwath LLP
